SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [ X ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Exchange Act Rule 14a-12 LML PAYMENT SYSTEMS INC. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee if offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: LML PAYMENT SYSTEMS INC. Suite 1680 - 1140 West Pender Street Vancouver, British Columbia V6E 4G1 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON AUGUST 7, 2008 TO THE HOLDERS OF COMMON SHARES OF LML PAYMENT SYSTEMS INC. The annual and special meeting of the shareholders of LML Payment Systems Inc. will be held at The Hyatt Regency Vancouver, 655 Burrard Street, Vancouver, British Columbia, on August 7, 2008, at 10:00 a.m. local time, for the purposes of: 1. electing four (4) members of our board of directors; 2. appointment of our auditors; 3. to consider and, if thought fit, with or without amendment, to approve a special resolution to amend the Articles of the Corporation by changing the corporate name of the Corporation from “LML Payment Systems Inc.”, to “Beanstream Internet Commerce Inc.”, or such other name as the directors in their absolute discretion may determine and which is acceptable to the regulatory authorities; and 4. transacting any other business that may properly come before the meeting or any adjournment or adjournments thereof. The record date for our annual and special meeting is June 25, 2008.Only shareholders of record at the close of business on June 25, 2008 are entitled to notice of, and to vote at, our annual and special meeting, and any adjournment or postponement of our annual and special meeting. A copy of our Annual Report to Shareholders for our fiscal year ended March 31, 2008 accompanies this notice. Our board of directors hopes that you will find it convenient to attend our annual and special meeting in person, but whether or not you attend, please mark, sign, date and return the enclosed Form of Proxy immediately to ensure that your common shares are represented at our annual and special meeting.Returning your proxy does not deprive you of the right to attend our annual and special meeting and vote your common shares in person. PLEASE MARK, SIGN, DATE AND RETURN THE ENCLOSED PROXY PROMPTLY. By Order of the Board of Directors: Patrick H. Gaines President and CEO Dated:July 2, 2008 PROXY STATEMENT ANNUAL AND SPECIAL MEETING OF SHAREHOLDERSOF LML PAYMENT SYSTEMS INC. August 7, 2008 LML Payment Systems Inc. Suite 1680 - 1140 West Pender Street Vancouver, British Columbia V6E 4G1 The accompanying Form of Proxy is solicited on behalf of the board of directors of LML Payment Systems Inc. to be used at our annual and special meeting to be held at The Hyatt Regency Vancouver, 655 Burrard Street, Vancouver, British Columbia, on August 7, 2008, at 10:00 a.m. local time.This proxy statement, accompanying Form of Proxy, Notice of Meeting and Annual Report to Shareholders on Form 10-K for the fiscal year ended March 31, 2008 are first being mailed to shareholders on or about July 2, 2008. We will bear the expense of this solicitation.Certain of our directors, officers and employees may solicit the return of proxies by mail, telephone, facsimile or other similar means without additional compensation.Requests will also be made of brokerage houses and custodians, nominees or fiduciaries to forward proxy material at our expense to the beneficial owners of stock held of record by such persons.Our transfer agent, Computershare Investor Services Inc. (“Computershare”), has agreed to assist us in the tabulation of proxies and the counting of votes at our annual and special meeting. All of a shareholder's common shares registered in the same name will be represented by one proxy. WHO CAN VOTE Only shareholders of record as of the close of business on June 25, 2008 are entitled to receive notice of, attend and vote at our annual and special meeting.As of June 16, 2008, there were 26,341,832 common shares in the capital of our corporation issued and outstanding owned by approximately 389 shareholders of record.We have no other voting securities outstanding.Each shareholder of recordon June 25, 2008 is entitled to one vote for each common share held. HOW YOU CAN VOTE Common shares cannot be voted at our annual and special meeting unless the holder of record is present in person or represented by proxy.A shareholder has the right to attend our annual and special meeting at the time and place set forth in the Notice of Annual and Special Meeting and to vote their shares directly at the meeting.In the alternative, a shareholder may appoint a person to represent such shareholder at our annual and special meeting by completing the enclosed Form of Proxy, which authorizes a person other than the holder of record to vote on behalf of the shareholder, and returning it to our transfer agent, Computershare Investor Services Inc., 6th Floor, 530 - 8th Avenue, S.W., Calgary, Alberta T2P 3S8 (facsimile (403) 267-6529) in the enclosed envelope.All shareholders are urged to mark, sign, date and promptly return the enclosed Form of Proxy by mail in the enclosed envelope, or by telephone or electronically via the Internet, after reviewing the information contained in this proxy statement. Valid proxies will be voted at our annual and special meeting and at any postponements or adjournments thereof as you direct in the proxy, provided that such proxies are received by Computershare no later than 5:00pm Eastern Time on August 5, 2008 or at least 24 hours prior to any adjournment of the annual and special meeting, or deposited with the Chair of the annual and special meeting on the day of the annual and special meeting or any adjournment thereof prior to the time of voting. The common shares represented by the proxy will be voted, or withheld from voting, as directed in the proxy.If no direction is given and the proxy is validly executed, the proxy will be voted FOR the election of the nominees for our board of directors set forth in this proxy statement;FOR the appointment of our independent auditors, Grant Thornton LLP.; and FOR the approval of a special resolution to amend the Articles of the Corporation by changing the corporate name of the Corporation from “LML Payment Systems Inc.” to “Beanstream Internet Commerce Inc.”.If any other matters properly come before our annual and special meeting, the persons authorized under the proxies will vote upon such other matters in accordance with their best judgment, pursuant to the discretionary authority conferred by the proxy. - 1 - ADVICE TO BENEFICIAL HOLDERS OF COMMON SHARES THE INFORMATION SET FORTH IN THIS SECTION IS OF SIGNIFICANT IMPORTANCE TO MANY SHAREHOLDERS OF OUR CORPORATION AS A SUBSTANTIAL NUMBER OF SHAREHOLDERS DO NOT HOLD SHARES IN THEIR OWN NAME. Shareholders who do not hold their shares in their own name (referred to in this proxy statement as “beneficial shareholders”) should note that only proxies deposited by shareholders whose names appear on the records of our corporation as the registered holders of common shares can be recognized and acted upon at our annual and special meeting.If common shares are listed in an account statement provided to a shareholder by a broker, then in almost all cases, those common shares will not be registered in the shareholder's name on the records of our corporation.Such common shares will more likely be registered under the name of the shareholder's broker or an agent of that broker.In the United States, the vast majority of such shares are registered under the name of Cede & Co. as nominee for The Depositary Trust Company (which acts as depositary for many U.S. brokerage firms and custodian banks), and in Canada, under the name of CDS & Co. (the registration name for The Canadian Depository for Securities Limited, which acts as nominee for many Canadian brokerage firms).Beneficial shareholders should ensure that instructions respecting the voting of their common shares are communicated to the appropriate person. Applicable regulatory policy requires intermediaries/brokers to seek voting instructions from beneficial shareholders in advance of shareholders' meetings.Every intermediary/broker has its own mailing procedures and provides its own return instructions to clients, which should be carefully followed by beneficial shareholders in order to ensure that their common shares are voted at our annual and special meeting.The majority of brokers now delegate responsibility for obtaining instructions from clients to Broadridge Financial Solutions, Inc. (“Broadridge U.S.”) (formerly known as ADP Investor Communication Services) in the United States and Broadridge Investor Communications Solutions, Canada (“Broadridge Canada”) (formerly known as ADP Investor Communications Canada) in Canada.BroadridgeU.S. and Broadridge Canada typically apply a special sticker to proxy forms, mail those forms to the beneficial shareholders and ask beneficial shareholders to return the proxy forms to BroadridgeU.S. for the United States and Broadridge Canada for Canada.BroadridgeU.S. and Broadridge Canada then tabulate the results of all instructions received and provide appropriate instructions respecting the voting of shares to be represented at our annual and special meeting.A beneficial shareholder receiving a BroadridgeU.S. proxy or a Broadridge Canada proxy cannot use that proxy to vote common shares directly at our annual and special meeting - the proxy must be returned to BroadridgeU.S. or Broadridge Canada, as the case may be, well in advance of our annual and special meeting in order to have the common shares voted. Although a beneficial shareholder may not be recognized directly at our annual and special meeting for the purposes of voting common shares registered in the name of his broker (or agent of the broker), a beneficial shareholder may attend our annual and special meeting as proxyholder for the registered shareholder and vote the common shares in that capacity.Beneficial shareholders who wish to attend our annual and special meeting and indirectly vote their common shares as proxyholder for the registered shareholder should enter their own names in the blank space on the instrument of proxy provided to them and return the same to their broker (or the broker's agent) in accordance with the instructions provided by such broker (or agent), well in advance of our annual and special meeting. Alternatively, a beneficial shareholder may request in writing that his or her broker send to the beneficial shareholder a legal proxy which would enable the beneficial shareholder to attend our annual and special meeting and vote his or her common shares. QUORUM A quorum of shareholders is necessary to take action at our annual and special meeting.A minimum of one person present in person or represented by proxy and holding at least 33 1/3 percent of the outstanding common shares as at June 25, 2008 will constitute a quorum for the transaction of business at our annual and special meeting.However, if a quorum is not present, the shareholders present at our annual and special meeting have the power to adjourn the meeting until a quorum is present.At any such adjourned meeting at which a quorum is present or represented by proxy, any business may be transacted that might have been transacted at the original meeting.Broker non-votes occur when a nominee holding common shares for a beneficial owner of those common shares has not received voting instructions from the beneficial owner with respect to a particular matter and such nominee does not possess or choose to exercise discretionary authority with respect thereto.Broker non-votes and abstentions will be included in the determination of the number of common shares present at our annual and special meeting for quorum purposes but will not be counted as votes cast on any matter presented at our annual and special meeting. - 2 - YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE ASKED TO MARK, DATE, SIGN AND RETURN THE ACCOMPANYING FORM OF PROXY WHETHER OR NOT YOU PLAN TO ATTEND OUR ANNUAL AND SPECIAL MEETING.IF YOU PLAN TO ATTEND OUR ANNUAL AND SPECIAL MEETING TO VOTE IN PERSON AND YOUR SHARES ARE REGISTERED WITH OUR TRANSFER AGENT (COMPUTERSHARE INVESTOR SERVICES INC.) IN THE NAME OF A BROKER OR BANK, YOU MUST SECURE A PROXY FROM THE BROKER OR BANK ASSIGNING VOTING RIGHTS TO YOU FOR YOUR COMMON SHARES. REVOCATION OF PROXIES You may revoke your proxy at any time prior to the start of our annual and special meeting in three ways: 1. by delivering a written notice of revocation to the Corporate Secretary of our corporation; 2. by submitting a duly executed proxy bearing a later date; or 3. by attending our annual and special meeting and expressing the desire to vote your common shares in person (attendance at our annual and special meeting will not in and of itself revoke a proxy). CURRENCY Except where otherwise indicated, all dollar ($) amounts referred to in this proxy statement are expressed in U.S. dollars. PROPOSAL ONE - ELECTION OF DIRECTORS Our Restated Articles of Incorporation provide that the number of directors shall be determined by resolution of our board of directors and set out in the notice calling the annual and special meeting of shareholders provided that the number of directors may be not less than three (3) or more than fifteen (15).The number of our directors has been set at four (4). All of our current directors are standing for re-election at our annual and special meeting.Each director who is elected will serve until an annual meeting is held for the fiscal period ending March 31, 2009, until his or her successor has been elected and qualified, or until the director's earlier death, resignation or removal. Each nominee has consented to being named in this proxy statement and to serve if elected.We have no reason to believe that any of the nominees will be unable to serve if elected, but if any of them should become unable to serve as a director, and if our board of directors designates a substitute nominee, the persons named in the accompanying Form of Proxy will vote for the substitute nominee designated by our board of directors, unless a contrary instruction is given in the Form of Proxy. Directors are elected by a plurality of votes cast in person or by proxy at our annual and special meeting.Votes may be cast in favor or withheld.Votes that are withheld will be excluded entirely from the vote and will have no effect.Votes that are withheld for a particular nominee will be excluded from the vote for that nominee only. NOMINEES The persons nominated to be directors are listed below.All of the nominees are currently directors.The following information as of June 9, 2008, which has been provided by the individuals named, is submitted concerning the nominees named for election as directors: Name Age Position with the Corporation Date Position First Held Patrick H. Gaines 49 President, Chief Executive Officer and Director 1990 - Director; March 31, 1992 – President; February 9, 2000 – CEO Greg A. MacRae 54 Director February 12, 1998 L. William Seidman 87 Director October 13, 1999 Jacqueline Pace 64 Director November 27, 2000 - 3 - Patrick H. Gaines Patrick
